DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11,191,664. This is a statutory double patenting rejection.
Instant Application 17/517,803
US Patent No. 11,191,664
Claim 1) A mandibular advancement device comprising: an upper tray adapted to be fitted over a user's maxillary arch and comprising a pair of adjustable stop members; and a lower tray adapted to be fitted over the user's mandibular arch and comprising a pair of fins extending from the lower tray, each of the fins being configured to engage a respective stop member to inhibit posterior movement of the lower tray when worn by the user, each of the upper and lower trays comprising a core having opposed maxilla and mandible-facing surfaces, the cores being formed from a first material having a first softening point temperature, each of the upper and lower trays further comprising an outer layer overmolded onto the core and covering the maxilla and mandible-facing surfaces, the outer layer being formed from a second material having a second softening point temperature that is less than the first softening point temperature.
Claim 1) A mandibular advancement device comprising: an upper tray adapted to be fitted over a user's maxillary arch and comprising a pair of adjustable stop members; and a lower tray adapted to be fitted over the user's mandibular arch and comprising a pair of fins extending from the lower tray, each of the fins being configured to engage a respective stop member to inhibit posterior movement of the lower tray when worn by the user, each of the upper and lower trays comprising a core formed from a first material having a first softening point temperature and an outer layer overmolded onto the core, the outer layer being formed from a second material having a second softening point temperature that is less than the first softening point temperature…
Claim 2) The mandibular advancement device of claim 1, wherein the upper tray comprises a pair of posts extending laterally from respective buccal sidewalls of the upper tray core, each post including a button disposed at the outboard end thereof.
Claim 1) … wherein the upper tray comprises a pair of posts extending laterally from respective buccal sidewalls of the upper tray core, each post including a button disposed at the outboard end thereof…
Claim 3) The mandibular advancement device of claim 2, wherein each post comprises superior and inferior surfaces adapted to engage an adjustment slot formed in the stop members, the adjustment slot comprising opposed scalloped inner margins configured to mate with the superior and inferior surfaces of each post.
Claim 1) … wherein each post comprises superior and inferior surfaces adapted to engage an adjustment slot formed in the stop members, the adjustment slot comprising opposed scalloped inner margins configured to mate with the superior and inferior surfaces of each post…
Claim 4) The mandibular advancement device of claim 3, wherein each stop member comprises a secondary slot that is laterally disposed from and substantially parallel to the adjustment slot.
Claim 1)… wherein each stop member comprises a secondary slot that is laterally disposed from and substantially parallel to the adjustment slot.
Claim 5) The mandibular advancement device of claim 3, wherein the scalloped margins have a period of approximately 1 mm.
Claim 2) The mandibular advancement device of claim 1, wherein the scalloped margins have a period of approximately 1 mm.
Claim 6) The mandibular advancement device of claim 2, wherein the posts and buttons are not overmolded with the outer layer.
Claim 3) The mandibular advancement device of claim 1, wherein the posts and buttons are not overmolded with the outer layer.
Claim 7) The mandibular advancement device of claim 2, wherein each of the buccal sidewalls comprise a window section formed therein, wherein the window section comprises a sill that is disposed below an upper margin of the buccal sidewall, the posts extending from the buccal sidewalls below the sill.
Claim 4) The mandibular advancement device of claim 1, wherein each of the buccal sidewalls comprise a window section formed therein, wherein the window section comprises a sill that is disposed below an upper margin of the buccal sidewall, the posts extending from the buccal sidewalls below the sill.
Claim 8) The mandibular advancement device of claim 7, wherein each button comprises a parting line that is substantially even with the sill, wherein a length of the button is the greatest at the parting line and decreases above and below the parting line.
Claim 5) The mandibular advancement device of claim 4, wherein each button comprises a parting line that is substantially even with the sill, wherein a length of the button is the greatest at the parting line and decreases above and below the parting line.
Claim 9) The mandibular advancement device of claim 2, wherein each button slopes inwardly toward the buccal sidewall.
Claim 6) The mandibular advancement device of claim 1, wherein each button slopes inwardly toward the buccal side wall.
Claim 10) The mandibular advancement device of claim 2, wherein the upper tray core comprises an arch and buccal and lingual lattice segments extending from the arch, wherein the buccal lattice segments are positioned to an anterior of the buccal sidewalls, and the lingual lattice segments are positioned opposite the buccal sidewalls.
Claim 7) The mandibular advancement device of claim 1, wherein the upper tray core comprises an arch and buccal and lingual lattice segments extending from the arch, wherein the buccal lattice segments are positioned to an anterior of the buccal sidewalls, and the lingual lattice segments are positioned opposite the buccal sidewalls.
Claim 11) The mandibular advancement device of claim 10, wherein the arch comprises a pair of posterior bite pad segments interconnected by an anterior arch segment.
Claim 8) The mandibular advancement device of claim 7, wherein the arch comprises a pair of posterior bite pad segments interconnected by an anterior arch segment.
Claim 12) The mandibular advancement device of claim 11, wherein the lingual lattice segments extend from the bite pad segment, and the buccal lattice segments extend from the anterior arch segment.
Claim 9) The mandibular advancement device of claim 8, wherein the lingual lattice segments extend from the bite pad segment, and the buccal lattice segments extend from the anterior arch segment.
Claim 13) The mandibular advancement device of claim 12, wherein the anterior arch segment comprises a sloped bite surface.
Claim 10) The mandibular advancement device of claim 9, wherein the anterior arch segment comprises a sloped bite surface.
Claim 14) The mandibular advancement device of claim 11, wherein the anterior arch segment comprises an anterior stop tab located in between adjacent buccal lattice segments.
Claim 11) The mandibular advancement device of claim 8, wherein the anterior arch segment comprises an anterior stop tab located in between adjacent buccal lattice segments.
Claim 15) The mandibular advancement device of claim 1, wherein each fin comprises a posterior margin that is configured to engage an anterior side edge of the stop member.
Claim 12) The mandibular advancement device of claim 1, wherein each fin comprises a posterior margin that is configured to engage an anterior side edge of the stop member.
Claim 16) The mandibular advancement device of claim 1, wherein the fins are not overmolded with the outer layer.
Claim 13) The mandibular advancement device of claim 1, wherein the fins are not overmolded with the outer layer.
Claim 17) The mandibular advancement device of claim 1, wherein the lower tray core comprises an arch segment and buccal and lingual lattice segments extending therefrom.
Claim 14) The mandibular advancement device of claim 1, wherein the lower tray core comprises an arch segment and buccal and lingual lattice segments extending therefrom.
Claim 18) The mandibular advancement device of claim 17, wherein the lower tray core comprises an anterior stop tab extending from the arch segment, the lower tray core comprising at least one buccal lattice segment positioned to each side of the anterior stop tab along the arch segment.
Claim 15) The mandibular advancement device of claim 14, wherein the lower tray core comprises an anterior stop tab extending from the arch segment, the lower tray core comprising at least one buccal lattice segment positioned to each side of the anterior stop tab along the arch segment.
Claim 19) A method of treating obstructive sleep apnea comprising: fitting the mandibular advancement device of claim 1 to the maxillary and mandibular arches of a user, the fitting step comprising heating the upper and lower trays to a temperature of about 40 0C to about 80 0C thereby causing the overmolded outer layer of each tray to soften, molding the softened outer layer of the upper tray to at least some of the user's maxillary teeth, and molding the softened outer layer of the lower tray to at least some of the user's mandibular teeth; permitting the softened outer layer of the upper and lower trays to harden within the user's mouth; and adjusting the pair of adjustable stop members to maintain the mandible in an advanced position when the device is being worn by the user.
Claim 16) A method of treating obstructive sleep apnea comprising: fitting the mandibular advancement device of claim 1 to the maxillary and mandibular arches of a user, the fitting step comprising heating the upper and lower trays to a temperature of about 40° C. to about 80° C. thereby causing the overmolded outer layer of each tray to soften, molding the softened outer layer of the upper tray to at least some of the user's maxillary teeth, and molding the softened outer layer of the lower tray to at least some of the user's mandibular teeth; permitting the softened outer layer of the upper and lower trays to harden within the user's mouth; and adjusting the pair of adjustable stop members to maintain the mandible in an advanced position when the device is being worn by the user.

Thus, each claim of the instant application is directly claimed in US patent No. 11,191,664 and therefore is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of Prior U.S. patent No. 11,191,664.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the outboard end thereof” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “an outboard end thereof”. 
The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret the limitation of substantially parallel as being “parallel”.
The term “substantially” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret the limitation of substantially even as being “even”.
Claim 3, 5-7, and 9-14 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2020/0222227 A1) in view of Brown (US 2018/0344511 A1) (hereinafter Brown ’18).
In regards to claim 1, Shim discloses a mandibular advancement device (1; see [0063]; see figure 1) comprising: 
an upper tray (10; see [0063]; see figure 1) adapted to be fitted over a user's maxillary arch and comprising a pair of adjustable stop members (310, 410; see [0101 and 0108]; see figures 1 and 10); and 
a lower tray (20; see [0063]; see figure 1) adapted to be fitted over the user's mandibular arch and comprising a pair of fins (250; see [0066]; see figure 1) extending from the lower tray (20), each of the fins (250) being configured to engage a respective stop member (310, 410; see figures 1, 7, and 9) to inhibit posterior movement of the lower tray when worn by the user (see [0072]), 
each of the upper (10) and lower trays (20) comprising a core (120, and 220; see [0083] and [0089]; see figure 3 and 5) having opposed maxilla and mandible-facing surfaces (see figure 3 that both 120 and 220 have an upper and lower surface, and therefore have opposed maxilla and mandible-facing surfaces) and,
an outer layer (11, and 21; see [0074] and [0088]; see figure 1 and 5) overmolded onto the core (120 and 220; see figure 1).
Shim does not disclose the core is formed from a first material having a first softening point temperature and,
an outer layer being formed from a second material having a second softening point temperature that is less than the first softening point temperature.
However, Brown ’18 teaches an analogous oral appliance (10; see [0082]; see figure 1) comprising an analogous core (14t; see [0122]; see figure 62-64) and an analogous outer layer (146; see [0122]; see figure 62-64) wherein the core (14t) is formed from a first material having a first softening point temperature (see [0085]) and,
an outer layer (146) being formed from a second material having a second softening point temperature that is less than the first softening point temperature (see [0085]) for the purpose of providing a second material that can deform and conform to a user’s teeth during common thermosetting practices, and providing a core made from a material that has a higher temperature resistance to maintain its shape and rigidity during the forming process and being highly durable and resistant to wear caused by contact with the user's teeth during use of the dental guard (see [0085-0086]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials of the core and outer layer as disclosed by Shim, and to have made them from a first material having a first softening point temperature, and a second material having a second softening point temperature different from the first softening point temperature as taught by Brown ’18 in order to have provided an improved core and outer layer that would add the benefit of providing a second material that can deform and conform to a user’s teeth during common thermosetting practices, and providing a core made from a material that has a higher temperature resistance to maintain its shape and rigidity during the forming process and being highly durable and resistant to wear caused by contact with the user's teeth during use of the dental guard (see [0085-0086]).
In regards to claim 15, Shim as now modified by Brown ’18 discloses the invention as discussed above.
Shim further discloses wherein each fin (250) comprises a posterior margin (252; see [0091]; see figure 2) that is configured to engage an anterior side edge of the stop member (310, 410; see figure 1).
In regards to claim 16, Shim as now modified by Brown ’18 discloses the invention as discussed above. 
Shim further discloses wherein the fins (250) are not overmolded with the outer layer (11 and 21; see figure 2 that 250 is a part of 220, not 11 and 21). 
In regards to claim 17, Shim as now modified by Brown ’18 discloses the invention as discussed above. 
Shim further discloses wherein the lower tray core (220) comprises an arch segment (240; see [0089]; see figure 2). 
Shim as now modified by Brown ’18 does not disclose buccal and lingual lattice segments extending therefrom. 
However, Brown ’18 further teaches buccal and lingual lattice segments (148, 150; see [0123]; see figures 62 and 63) extending therefrom for the purpose of providing structural integrity to the outer layer (see [0122]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arch segment as disclosed by Shim as now modified by Brown ’18 and to have included buccal and lingual lattice segments as further taught by Brown ’18 in order to have provided an improved arch segment that would add the benefit of providing structural integrity to the outer layer (see [0122]).
In regards to claim 18, Shim as now modified by Brown ’18 discloses the invention as discussed above. 
Shim as now modified by Brown ’18 does not disclose wherein the lower tray core comprises an anterior stop tab extending from the arch segment, the lower tray core comprising at least one buccal lattice segment positioned to each side of the anterior stop tab along the arch segment. 
However, Brown ’18 further teaches wherein the lower tray core (14t capable of being used in both lower and upper trays and is therefore considered a lower tray core) comprises an anterior stop tab (see annotated figure 62 below) extending from the arch segment (40t), the lower tray core (14t) comprising at least one buccal lattice segment (152; see [0123]; see figure 62) positioned to each side of the anterior stop tab along the arch segment (40t) for the purpose of providing structural integrity to the outer layer (see [0122]).

    PNG
    media_image1.png
    219
    410
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arch segment as disclosed by Shim as now modified by Brown ’18 and to have included the anterior stop tab and the at least one buccal lattice segment positioned to each side of the anterior stop tab along the arch segment as further taught by Brown ’18 in order to have provided an improved arch segment that would add the benefit of providing additional structural integrity to the outer layer (see [0122]).
	In regards to claim 19, Shim as now modified by Brown ’18 further discloses a method of treating obstructive sleep apnea (see Shim [Abstract]) comprising; 
	fitting the mandibular advancement device of claim 1 (1; see discussion above for teaching) to the maxillary and mandibular arches of a user (see Shim [0063]), 
	the fitting step comprising heating the upper (10) and lower trays (20) to a temperature of about 40 °C to about 80 °C thereby causing the overmolded outer layer of each tray to soften, molding the softened outer layer of the upper tray to at least some of the user's maxillary teeth, and molding the softened outer layer of the lower tray to at least some of the user's mandibular teeth (see Brown ‘18 [0085]); 
permitting the softened outer layer of the upper and lower trays (10 and 20) to harden within the user's mouth (see Shim [0081]); and 
adjusting the pair of adjustable stop members (310 and 410) to maintain the mandible in an advanced position when the device (1) is being worn by the user (see [0095]).
In regards to claim 20, Shim as now modified by Brown ’18 discloses the invention as discussed above. 
Shim further discloses wherein the step of adjusting the pair of adjustable stop members (310 and 410) comprises sliding an adjustment slot (312, 412; see [0087]; see figure 2) of each stop member (310 and 410) in an anterior or posterior direction (anterior to disengage, posterior to engage 310 and 410) across a post (152; see [0086]; see figure 2) extending laterally from respective buccal sidewalls of the upper tray core (120; see figure 3), the adjustment slot (312 and 412) and the post (152) comprising interlocking surfaces (see figure 2) configured to maintain the relative position of the stop members (310 and 410) and posts (152) when the upper tray (10) is being worn by the user.
Claim(s) 2, 3, 5, 6, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2020/0222227 A1) in view of Brown (US 2018/0344511 A1) (hereinafter Brown ’18) as applied to claims 1, and 15-20 above, and further in view of Brown (US 2010/0206314 A1) (hereinafter Brown ’10).
In regards to claim 2, Shim as now modified by Brown ’18 discloses the invention as discussed above. 
Shim as now modified by Brown ’18 does not disclose wherein the upper tray comprises a pair of posts extending laterally from respective buccal sidewalls of the upper tray core, each post including a button disposed at the outboard end thereof. 
However, Brown ’10 teaches an analogous oral device (10; see [0026]; see figure 1) for the analogous purpose of creating mandibular advancement (see [0026]) comprising an analogous stop member (16 and 18; see [0027]; see figure 1) and an analogous upper tray (24; see [0028]; see figure 1; 28 engages a user’s upper teeth and therefore is considered an upper tray) wherein the upper tray (24) comprises a pair of posts (32; see [0028]; see figure 2) extending laterally from respective buccal sidewalls of the upper tray (24; see figure 1 that 32 extends laterally on each side from 24), each post (32) including a button (34; see [0028]; see figure 3) disposed at the outboard end thereof (see figure 2) for the purpose of providing an adjustment mechanism that would allow the upper tray to tilt and assume an angular orientation which is particular to the individual user's occlusal surfaces (see [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stop members and the engagement of the stop members with the upper tray as disclosed by Shim as now modified by Brown ’18 to be the post and button engaging stop members as taught by Brown ’10 in order to have provided an improved mandibular advancement adjustment mechanism that would add the benefit of allowing the upper tray to tilt and assume an angular orientation which is particular to the individual user's occlusal surfaces (see [0038]).
In regards to claim 3, Shim as now modified by Brown ’18 and Brown ’10 discloses the invention as discussed above. 
Shim as now modified by Brown ’10 further discloses wherein each post (32 of Brown ’10) comprises superior and inferior surfaces (see Brown ’10 figure 3) adapted to engage an adjustment slot (64 of Brown ‘10; see [0041]; see figure 8; see figure 1) formed in the stop members (16 and 18 of Brown ’10), the adjustment slot (64) comprised opposed scalloped inner margins (see Brown ’10 figure 8) configured to mate with the superior and inferior surfaces of each post (32 of Brown ’10; see figure 1). 
In regards to claim 5, Shim as now modified by Brown ’18 and Brown ’10 discloses the invention as discussed above. 
Shim as now modified by Brown ’10 does not explicitly disclose wherein the scalloped margins have a period of approximately 1mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the scalloped margins from the claimed range of approximately 1mm in order to have provided an adjustment slot that would allow the receiver to be a reasonable size as contemplated by Brown ’10 (see [0039]). Further since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the scalloped margins as disclosed by Shim as now modified by Brown ’18 and Brown ’10 from the claimed range of approximately 1mm in order to have provided an improved scalloped margin that would add the benefit of allowing the receiver to be a reasonable size (see Brown ’10 [0039]).
In regards to claim 6, Shim as now modified by Brown ’18 and Brown ’10 discloses the invention as discussed above.
Shim as now modified by Brown ’10 further discloses wherein the posts (32 of Brown ’10) and buttons (34 of Brown ’10) are not overmolded with the outer layer (10 of Shim; see Shim figure 3 that the adjustment mechanism is a part of 110, and thus as now combined is not overmolded with 10 of Shim).
In regards to claim 9, Shim as now modified by Brown ’18 and Brown ’10 discloses the invention as discussed above.
Shim as now modified by Brown ’10 further discloses wherein the button slopes (34 of Brown ’10) inwardly toward the buccal sidewall (see Brown 10’ that 34 slopes inwardly and thus as now combined would slope inwardly towards the buccal sidewall of Shim). 
In regards to claim 10, Shim as now modified by Brown ’18 and Brown ’10 discloses the invention as discussed above.
Shim as now modified by Brown ’18 and Brown ’10 does not disclose wherein the upper tray core comprises an arch and buccal and lingual lattice segments extending from the arch, wherein the buccal lattice segments are positioned to an anterior of the buccal sidewalls, and the lingual lattice segments are positioned opposite the buccal sidewalls.
However, Brown ’18 further teaches wherein the upper tray core (14t capable of being used in both lower and upper trays and is therefore considered an upper tray core) comprises an arch (40t; see [0122]; see figure 62) and buccal and lingual lattice segments (148 and 150; see [0123]; see figure 62-63]) extending from the arch (40t), wherein the buccal lattice segments (150) are positioned to an anterior of the buccal sidewalls (see figure 64), and the lingual lattice segments (148) are positioned opposite the buccal sidewalls (see figure 64) for the purpose of providing structural integrity to the outer layer (see [0122]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper tray core as disclosed by Shim as now modified by Brown ’18 and Brown ‘10 and to have included the buccal and lingual lattice segments as further taught by Brown ’18 in order to have provided an improved arch segment that would add the benefit of providing additional structural integrity to the outer layer (see [0122]).
In regards to claim 11, Shim as now modified by Brown ’18 and Brown ’10 discloses the invention as discussed above.
Shim as now modified by Brown ’18 and Brown ’10 does not disclose wherein the arch comprises a pair of posterior bite pad segments interconnected by an anterior arch segment.
However, Brown ’18 further teaches wherein the arch (40t) comprises a pair of posterior bite pad segments (38t; see [0122]; see figure 62) interconnected by an anterior arch segment (see figure 62) for the purpose of reinforcing the occlusal surfaces of the guard to prevent the user's teeth from penetrating through the guard during custom-fitting and usage of the guard (see [0002]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arch as disclosed by Shim as now modified by Brown ’18 and Brown ’10 and to have included the bite pad segments as further taught by Brown ’18 in order to have provided an improved arch that would add the benefit of reinforcing the occlusal surfaces of the guard to prevent the user's teeth from penetrating through the guard during custom-fitting and usage of the guard (see [0002]).
In regards to claim 12, Shim as now modified by Brown ’18 and Brown ’10 discloses the invention as discussed above.
Shim as now modified by Brown ’18 further discloses wherein the lingual lattice segments (148 of Brown ’18) extend from the bite pad segment (38t of Brown ’18), and the buccal lattice segments (150 of Brown ’18) extend from the anterior arch segment (see Brown ’18 figure 62).
In regards to claim 13, Shim as now modified by Brown ’18 and Brown ’10 discloses the invention as discussed above.
Shim as now modified by Brown ’18 and Brown ’10 does not disclose wherein the anterior arch segment comprises a sloped bite surface.
However, Brown ’18 further teaches wherein the anterior arch segment (40t; see [0122]; see figure 62) comprises a sloped bite surface (see figure 64).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anterior arch segment as disclosed by Shim as now modified by Brown ’18 and Brown ’10 by forming the anterior arch segment with a sloped surface as further taught by Brown ’18 in order to have provided an improved anterior arch segment that would add the benefit of providing a wider arch segment that would accommodate different sizes of dental arches. 
In regards to claim 14, Shim as now modified by Brown ’18 and Brown ’10 discloses the invention as discussed above.
Shim as now modified by Brown ’18 and Brown ‘10 does not disclose wherein the anterior arch segment comprises an anterior stop tab located in between adjacent buccal lattice segments.
However, Brown ’18 further teaches wherein the anterior arch segment (40t) comprises an anterior stop tab (see annotated figure 62 above) located in between adjacent buccal lattice segments (left and right 150; see Figure 62 and 63) for the purpose of providing structural integrity to the outer layer (see [0122]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anterior arch segment as disclosed by Shim as now modified by Brown ’18 and Brown ’10 by including the anterior stop tab located in between adjacent buccal lattice segments that would add the benefit of of providing structural integrity to the outer layer (see [0122]).
Allowable Subject Matter
Claims 4 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4,  the subject matter not disclosed, suggested, or taught in the prior art, or within  a combination of the prior art is: wherein the upper tray comprises a pair of posts extending laterally from respective buccal sidewalls of the upper tray core, each post including a button disposed at an outboard end thereof; wherein each post comprises superior and inferior surfaces adapted to engage an adjustment slot formed in the stop members, the adjustment slot comprising opposed scalloped inner margins configured to mate with the superior and inferior surfaces of each post; wherein each stop member comprises a secondary slot that is laterally disposed from and substantially parallel to the adjustment slot.
The closest art made of record is that of Shim (US 2020/0222227 A1) which discloses a mandibular advancement device (1; see [0063]; see figure 1) comprising: an upper tray (10; see [0063]; see figure 1) adapted to be fitted over a user's maxillary arch and comprising a pair of adjustable stop members (310, 410; see [0101 and 0108]; see figures 1 and 10); and a lower tray (20; see [0063]; see figure 1) adapted to be fitted over the user's mandibular arch and comprising a pair of fins (250; see [0066]; see figure 1) extending from the lower tray (20), each of the fins (250) being configured to engage a respective stop member (310, 410; see figures 1, 7, and 9) to inhibit posterior movement of the lower tray when worn by the user (see [0072]), each of the upper (10) and lower trays (20) comprising a core (120, and 220; see [0083] and [0089]; see figure 3 and 5) formed from a first material having a first softening point temperature and an outer layer (11, and 21; see [0074] and [0088]; see figure 1 and 5) overmolded onto the core (120 and 220; see figure 1), the outer layer (11 and 21) being formed from a second material having a second softening point temperature that is less than the first softening point temperature.
However, Shim does not disclose wherein the upper tray comprises a pair of posts extending laterally from respective buccal sidewalls of the upper tray core, each post including a button disposed at an outboard end thereof; wherein each post comprises superior and inferior surfaces adapted to engage an adjustment slot formed in the stop members, the adjustment slot comprising opposed scalloped inner margins configured to mate with the superior and inferior surfaces of each post; wherein each stop member comprises a secondary slot that is laterally disposed from and substantially parallel to the adjustment slot.
The closest art made of record which could be relied upon to teach said limitations would be Brown (US 2010/0206314 A1). Brown teaches an adjustment mechanism which comprises a pair of posts (30; see [0041]; see figure 2) and an adjustment slot (64; see [0042]; see figure 8) which is scalloped in shape (see figure 8). 
Shim as modified by Brown still lacks the claimed feature of wherein each stop member comprises a secondary slot that is laterally disposed from and substantially parallel to the adjustment slot.
Thus for at least this reason, the prior art of record and combination fails to disclose the subject matter of claim 4. 
With regards to claim 7, the subject matter not disclosed either singly or in combination is wherein each of the buccal sidewalls comprise a window section formed therein, wherein the window section comprises a sill that is disposed below an upper margin of the buccal sidewall, the posts extending from the buccal sidewalls below the sill.
No art in the Examiner’s search contained any such window, indentation, or cutout section formed in the side walls similar to applicant’s invention as seen in figure 5, and therefore no sills disposed below an upper margin of the sidewall as well. 
The closest art of record is that of Brown (US 2010/0206314 A1). Brown teaches an adjustment mechanism which comprises a pair of posts (30; see [0041]; see figure 2) which engage an adjustment slot (64; see [0042]; see figure 8); it can be seen in Brown figure 3 that the post has a structure (38; see [0032]; see figure 3) which can be considered a sill, however, Brown lacks a sidewall and therefore cannot teach a window section. 
Thus for at least this reason, claim 7 is considered allowable. 
Claim 8 is considered allowable insofar that the claim depends from claim 7 and therefore contains the same allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786                                                                                                                                                                                            

/MICHELLE J LEE/            Primary Examiner, Art Unit 3786